Citation Nr: 0903731	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-19 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury.

2.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active service from June 1975 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran appealed, and in February 
2007, the Board denied the claims.  The veteran appealed to 
the U.S. Court of Appeals for Veterans Claims (Court).  In 
April 2008, while his case was pending at the Court, the VA's 
Office of General Counsel and appellant's representative 
filed a Joint Motion requesting that the Court vacate the 
Board's February 2007 decision.  That same month, the Court 
issued an Order vacating the February 2007 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The basis of the Joint Motion is unclear.  A review of the 
Joint Motion shows that it was agreed that the Board had 
relied upon a VA examination report which was not shown to 
have been based on a review of the veteran's C-file, and that 
a remand was required for another examination, as well as an 
etiological opinion.  In this regard, the veteran's VA 
examination report showed that the veteran had hallux valgus 
of the right great toe with a bunion at the first MTP 
(metatarsophalangeal) joint, degenerative changes of the 
first metatarsal joint, claw toe deformity toes 2 through 5 
of the right foot, and degenerative changes at toes 2 through 
5 of the right foot.  The Joint Motion appears to state that 
the opinion should include an opinion as to whether or not 
any of these disabilities were caused or aggravated by 
service, or by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 (1995).  
Service-connection is currently in effect for hammer toes, 
right foot.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, on remand, the veteran should be scheduled for 
another examination, to include an etiological opinion as to 
whether the veteran has residuals of a cold injury, and/or a 
bilateral foot disorder, that were caused or aggravated by 
his service, or his service-connected disability.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an examination in order to ascertain 
the nature and etiology of any residuals 
of a cold injury, or bilateral foot 
disorders.  The claims folder and a copy 
of this REMAND should be reviewed by the 
examiner, and the examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  The examiner should also be 
advised that service connection is 
currently in effect for hammertoes, right 
foot.  

a) For each of the diagnosed disorders 
found, the examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that the disorder was 
caused by the veteran's service from June 
1975 to April 1976.

b) If, and only if, the examiner 
determines that the veteran has residuals 
of a cold injury, or a foot disorder 
(other than right foot hammertoes), that 
was not the result of his service, the 
examiner should express an opinion for 
each disorder as to whether it is at 
least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
such disorder was caused or aggravated by 
his service-connected hammertoes, right 
foot.  

c) If the examiner cannot express any of 
the requested opinions, the examiner 
should explain the reasons therefor.  

2.  The RO should then readjudicate the 
issues on appeal.  If either of the 
determinations of these claims remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence (including evidence that was 
received in January 2009 without a waiver 
of RO review), and applicable law and 
regulations considered.  The appellant 
and his representative should be given an 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




